Citation Nr: 1233142	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  04-13 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for pain and limitation of motion of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

The Veteran was afforded a videoconference hearing before a Veterans Law Judge (VLJ) in November 2006.  The hearing transcript is of record.  During the pendency of this appeal, the VLJ that conducted the November 2006 hearing retired from the Board.  In September 2011, the Veteran was afforded the opportunity to have an additional hearing; however, he declined.  As such, the Board will proceed with the consideration of his case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral foot disability claimed as pain and limitation of motion in the feet.  Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Review of the claims file, the VA examination reports in particular shows the Veteran is currently diagnosed with various foot disorders including bilateral pes planus, plantar calluses, onychomycosis, bilateral ankle sprain, osteoarthritis of the left and right great toes, and bilateral metatarsalgia secondary to toe calluses and osteoarthritis of the bilateral great toes.
Service treatment records dated in August 1973 indicate that the Veteran fell onto some rocks during field maneuvers.  Service treatment records do not reflect specific findings of any of the disorders noted above.  However, an August 1973 record shows the Veteran complained of pain in his left big toe and second toe of two month's duration, without any preceding trauma.  In March 1974, he reported pain in his right great toe, with a history of having "jammed" it, two weeks prior.  No diagnosis was given.  A May 1974 record shows that he complained of painful feet when running and stated that he could not run in his boots.  

The Veteran has testified that he injured his feet when he fell "off of a cliff" in Vietnam.  He also testified that "Agent Orange" started to appear on his feet in service for which he was given medicine, foot soaks, and sent back into the field on several occasions.  He explained that his symptoms also consisted of calluses on the bottom of his feet, toes, in-between the toes, and around his heel.  He also recalled having symptoms of tenderness and swelling.  He testified that after service he continued to suffer with the same symptoms.  He also contended that his calluses developed as a result of the marching he did in service.  

As shown, the Veteran is in receipt of a Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has already undergone two VA examinations in December 2008 and July 2010.  The VA examiner that evaluated the Veteran at both examinations has opined that the current metatarsalgia (secondary to toe calluses and osteoarthritis bilateral great toes) and bilateral pes planus are not related to service.  The rationale is that the service treatment records and the separation examination are negative for treatment or diagnoses of calluses or flat feet.  However, the examiner appears not to have considered the Veteran's competent lay testimony of treatment in the field consisting of medicine and foot soaks, and testimony that he self-treated for calluses on his feet during and after service.  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, in statements submitted in June and August 2006, the Veteran reported that he injured his left foot during the fall in service that injured his back.  The examination reports do not reflect any discussion of the Veteran's contention that his left foot was injured during his fall in service.  There also is no discussion as to whether the foot pain and symptoms noted in service represent initial manifestations of any of his current foot disorders.  

The Veteran also has contended that his bilateral foot disorders are related to his back disorder.  Service connection for scapulocostal syndrome and cervical spondylosis is being granted in a separate decision issued by the Board.  VA records show use of a cane for back pain and the Veteran reported use of a cane for his back pain and weakness at his VA examinations.  There is no pertinent medical opinion addressing this theory of entitlement (i.e. secondary service connection).  

Finally, the examiner did not provide a nexus opinion with respect to the noted onychomycosis and tinea pedis.  The Veteran has indicated that his toenails became infected during service, although the service records do not reflect pertinent treatment.  The Board also notes that the Veteran is service-connected for cystic acne that involves most of his body, including both of his feet.  Medical records in the claims file indicate that the cystic acne may be of a fungal origin.  Thus, an opinion is needed to determine whether the Veteran's onychomycosis or tinea pedis, also fungal infections, are either caused or aggravated by his service-connected cystic acne, or causally related to some other aspect of service.  

When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For the reasons discussed above, a new examination with opinions and supporting rationales is needed.  Also, while the claim is in remand status, the RO should contact the Veteran and seek to obtain any additional, non-duplicative evidence that is pertinent to his claim.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice on how to establish secondary service connection for his foot disorders.

2.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his bilateral foot conditions.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative, relevant treatment records.  All efforts to obtain any and all identified records must be fully documented in the claims file.

3.  Notify the Veteran that he may submit additional lay statements from himself as well as from individuals who have first-hand knowledge of his foot symptoms in and since service, to include during his combat service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Then afford the Veteran an appropriate VA examination, to be conducted by an examiner other than the one that provided opinions in December 2008 and July 2010, to determine the nature, onset and etiology of his foot disorders.  The claims folder should be made available to and must be reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner must opine as to whether it is at least as likely as not that any dermatologic, joint, muscle, or nerve condition affecting the left and right feet: a) had onset during service; or, b) had onset within one year of discharge from service; or, c) is otherwise causally related to the Veteran's active duty service, to include his reported injury of having fallen off a cliff onto rocks, in addition to physical stress associated with marching.  In offering this impression, the examiner must specifically acknowledge and comment on the Veteran's competent lay report of a continuity of plantar callus symptoms in and since service.  The specialist should discuss whether the symptoms treated in service represented manifestations of any of the current foot disorders.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's pes planus, plantar calluses, or osteoarthritis of the bilateral great toes are either caused or aggravated (i.e. permanently worsened) by his service-connected scapulocostal syndrome.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's onychomycosis or tinea pedis are either caused or aggravated (i.e. permanently worsened) by his service-connected cystic acne.

A rationale must be provided for any and all opinions offered.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge. 

5.  Then readjudicate the appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) which addresses actions taken since the issuance of the last SSOC and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

